Citation Nr: 1011113	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
mandible fracture.  

2.  Entitlement to service connection for cold and flu.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a December 2008 Board decision is was noted that in a 
November 2008 brief, the Veteran's representative raised the 
issue of service connection for melanoma which the Veteran 
had mistakenly claimed as myeloma, and that because the Board 
did not have jurisdiction over the melanoma claim, it was 
referred back to the RO for appropriate action.  Also, in the 
December 2008 Board decision the issues of service connection 
cold and flu and service connection for PTSD were remanded to 
the RO for additional evidentiary development.  

The December 2008 Board decision denied claims of service 
connection for residuals of mandible fracture, a right ankle 
sprain; colon polyp, status post excision; and residuals of 
insect bite but granted service connection for tinnitus, 
which was effectuated by a January 2009 rating decision that 
assigned an initial 10 percent disability rating effective 
August 23, 2004.  

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which in an October 2009 Order vacated only that part of the 
Board decision which denied service connection for residuals 
of mandible fracture, and remanded that matter for compliance 
with a Joint Motion for Remand.  

A December 2009 Supplemental Statement of the Case (SSOC) 
addressed the claims for service connection for cold and flu 
and service connection for PTSD.  

In January 2010 a private psychiatric reported that the 
Veteran sustained a broken jaw in a drunken fight while in 
Vietnam, and which was the cause of PTSD, (in addition to 
having undergone sniper fire on river boat patrols).  It was 
reported that this injury could also have caused a mild 
closed head injury because the Veteran had lost consciousness 
due to the injury.  Thus, it appears that the Veteran may be 
seeking or wish to seek service connection for residuals of a 
closed head injury but it, and service connection for 
melanoma, have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over these issues, and 
they are referred to the RO for appropriate action. 

The issues of service connection for residual of mandible 
fracture and service connection for PTSD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.  


FINDINGS OF FACT

A cold during active military service was acute and 
transitory, resolving without chronic residual disability, 
and it is not shown that the Veteran had a flu during 
service, and chronic residuals of any inservice cold or flu 
are not shown.  


CONCLUSION OF LAW

Chronic residuals of cold and flu were not incurred in or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in September 2004, prior to the December 2004 
rating action which is appealed.  

The Veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

As for the degree of disability assignable and effective date 
of the claim for service connection for cold and flu, 
although notice was provided in a letter dated in March 2009, 
the claim was subsequently readjudicated in the December 2009 
SSOC.  As to this, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured 
by notification followed by readjudication.  See Mayfield v. 
Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  Moreover, as the claim for service 
connection for cold and flu is denied, no disability rating 
and effective date will be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the Veteran with respect to any timing defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim for service connection for cold and flu.  The 
Veteran's service treatment records (STRs) and service 
personnel records are on file.  Private clinical records are 
on file and the Veteran's VA treatment records have been 
obtained.  The Veteran declined the opportunity to testify in 
support of this claim. 

In his August 2004 claim, the Veteran indicated that he had 
been treated for cold and flu by Drs. B.C. and H.K. in 
Westminster, South Carolina, from 1982.  The RO sent a letter 
requesting these records to the address provided and, in 
response, received a letter in September 2004 stating that a 
search of the practice's storage facility yielded no results.  
However, in that letter it was indicated that Dr. H.K. was no 
longer associated with the practice but the name and contact 
phone number of another facility, which it was believed might 
have some of that doctor's records, was provided.  Following 
the December 2008 Board remand of the issue, the RO sent a 
letter to the Veteran requesting that he execute and return 
the necessary authorization form to obtain the records from 
that facility.  However, as noted in the December 2009 SSOC 
(a copy of which was sent to the Veteran) the Veteran never 
responded by executing and returning the needed authorization 
form.  However, as also noted in the December 2009 SSOC, 
additional treatment records from the Anderson Community-
Based Outpatient Clinic were obtained, as requested in the 
December 2008 Board remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held 
that a remand by the Board imposes a concomitant duty to 
ensure compliance with the terms of the remand.  However, the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).  Here, there has been full compliance 
with the remand portion of the December 2008 Board decision, 
pursuant to the holding in Stegall, Id.  However, it is the 
Veteran who has not cooperated in obtaining the requested 
postservice private clinical records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claim of service connection 
for cold and flu, a VA examination is not required in the 
absence of evidence of an association with an established 
event or injury in service.  Here, there is no evidence, 
clinical or lay, of the current existence any possible 
chronic residuals of any inservice cold or flu, including no 
identification by the Veteran of continuing postservice 
symptoms of any inservice cold or flu. 

So VA has not conducted medical inquiry in an effort to 
substantiate the claim under 38 U.S.C.A. § 5103A(d) because 
there is no medical or lay evidence of persistent or 
recurrent symptoms relative to any inservice cold or flu from 
the time of service to the present and there is no competent 
evidence of a current diagnosis referable to any inservice 
cold or flu.  

In short, the evidence does not indicate that there are any 
chronic residuals of an inservice cold or flu which may be 
associated with service.  Under these circumstances, a 
medical examination or medical opinion is not required for 
the service connection claim under 38 C.F.R. § 3.159(c)(4).   

The Veteran has not identified any additionally available 
evidence for consideration in his appeal of the claim for 
service connection for cold and flu.  As there is no 
indication that the Veteran was unaware of what was needed 
for claim substantiation nor any indication of the existence 
of additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Background

The STRs show that in January 1968 the Veteran complained of 
a cold and sore throat.  There was no nausea, vomiting or 
diarrhea.  His throat was moderately red and his nasal 
membranes were boggy, slightly inflamed, and draining.  

In September 1968, while in Vietnam, it was noted that the 
Veteran had been struck on the right side of his face by an 
approximately 45 pound can of water.  The right side of his 
face was swollen which hampered movement, and his teeth were 
misaligned.  The impression was a possible fracture of the 
right mandible.  He was evaluated later that day at a dental 
clinic.  It was noted that there was no apparent fracture of 
the mandible and that normal tooth alignment should return 
when his swelling and the effects of muscle trauma, to the 
masseter, was relieved.  

Examination during the Navy reserves in September 1973 found 
no dental or psychiatric abnormality.  In an adjunct medical 
history questionnaire the Veteran reported having or having 
had broken bones.  

In a letter attached to the Veteran's August 2004 original 
claim he stated that he had been assigned to NAVSUPPORT in 
DaNang, Vietnam, attached to the 3rd Marines, working as an 
engine or diesel mechanic on LCM8 boats.  He had moved around 
Vietnam working on boats.  He had been attacked by a drunken 
solider in September 1968 and sustained a broken jaw.  The 
next day he went on sick call but only 3 weeks later was his 
mouth wired shut.  Three weeks later he was medi-vac'd to Cam 
Ranh Bay for medical treatment.  In letters home he had 
stated that he had slipped but told the truth when he 
returned home.  

Photocopies of letters written in 1968 by the Veteran to his 
parents are on file.  In October 1968 he stated that he had a 
broken jaw, sustained when a 5 gallon can hit him while on a 
boat and it was not the result of any enemy action.  He 
stated that he was in Cam Ranh Bay receiving treatment and 
was to be discharged in November.  Later in October 1968 he 
wrote that his jaw had been broken about 3 weeks before they 
decided to take X-rays to see if it was broken and then he 
received treatment right away.  They had had to remove his 
lower right wisdom tooth to allow the bone to heal.  The 
fixating device on his jaw had been improperly set but when 
he drew this to the attention of those treating him it was 
reset and wired shut.  A letter written in November 1968 
reflects that his jaw was still in "traction."  The entire 
time he had been in Cua Viet he had not been in any action.  
In a December 1968 letter he stated that his teeth were just 
about back to normal.  

In August 2004 the Veteran's mother confirmed the 
authenticity of the letters that the Veteran wrote home while 
in Vietnam. 

Private clinical records of Dr. Seymour reflect that in May 
1991 it was reported that the Veteran had had a broken jaw 
during service.  He had some clicking when he chewed.  

Attached to the VCAA notice letter of September 2004 was a 
questionnaire requesting specific details of the combat 
related incidents that the Veteran felt caused his PTSD as 
well any reports from private physicians, if any, who had 
treated him for PTSD after service.  However, the Veteran did 
not complete and return that questionnaire and did not state 
that he had sought or received any postservice psychiatric 
treatment.  

Attached to the Veteran's March 2005 VA Form 9 is typed 
letter in which the Veteran stated that he was "not 
concerned at this time that service connection for flu and 
cold denied as never filed claim, though could be service 
related."  While he had written his parents during service 
that his broken jaw had returned to normal, he had not wanted 
them to worry but in truth he had had discomfort ever since 
then and it affected his eating and speech because the jaw 
was not aligned properly, and it affected his appearance.  
When in Vietnam he had been stationed 5 miles from the DMZ, 
and his entire tour in Vietnam was stressful.  As to PTSD, he 
was outraged by a variety of government actions but did not 
list or describe any specific incidents as being stressors.  

In a March 2008 statement from a private physician it was 
reported that the Veteran had served in Vietnam on combat 
boat patrols in the rivers of Vietnam and saw a lot of 
combat.  In an attached treatment record it was reported that 
he had had a broken jaw in 1968 which was not treated in a 
timely manner, and still had jaw pain and discomfort which 
radiated to his ears, as well as some subjective mal-
alignment of his teeth.  

In an April 2008 statement from a private audiologist it was 
noted that the Veteran reported that his tinnitus was 
affected by the way he touched or moved his head and jaws.  

In response to a March 2009 RO request for information about 
the Veteran's PTSD stressors as well as postservice 
treatment, the Veteran reported in April 2009 the had had not 
received timely treatment for his inservice broken jaw and 
had not been able to eat solid food for three weeks or more.  
His boat had hauled supplies from Cua Viet to Dong Ha.  In a 
typed attachment he reported that by the 3rd week of his 
treatment for a broken jaw reality seemed to be slipping or 
becoming surreal.  His mind seemed to be throbbing, 
expanding, and contracting because of a lack of nutrition.  
His mind had then traveled to the depths of Hell.  He felt 
that this was most likely PTSD.  He was not the same after 
his treatment for his broken jaw.  His face was no longer 
symmetrical and he still felt the affects of the broken jaw 
when he ate, talked or walked.  Also attached were copies of 
photographs taken in Vietnam.  He also attached copies of 
documents indicating that his unit was at Cua Viet and Dong 
Ha to support the 3rd Marines.  Also attached was information 
from the Internet concerning the death of a seaman in South 
Vietnam on September [redacted], 2968 due to non-hostile activity 
when the person was drowned or suffocated.  

VA outpatient treatment records from 2006 to 2009 show that a 
PTSD screen in December 2006 was negative for any history of 
a stressor.  In May 2007 he had an upper respiratory 
infection.  In March 2008 he wanted a CT scan for nasal 
polyps.  Also in that month he wanted to be seen at the 
mental health clinic.  When seen at a mental health clinic in 
April 2008 he again reported his outrage at the government 
because of Vietnam.  In July 2008 he complained of chronic 
jaw pain and also in that month he reported that since his 
inservice jaw fracture he had had jaw pain and impaired 
speech.  In July 2009 he complained of sleep disturbance due 
to nightmares and insomnia (but there was no description of 
the nightmares).  The outpatient treatment records in 2008 
and 2009 reflect assessments of PTSD and of PTSD traits.  

A January 2010 report from the Ponsett Psychiatric Group 
reflects that the Veteran served 15 months in Vietnam from 
August 1968 to November 1969 on a river supply boat that took 
military supplies, food and gasoline upriver.  He was 
subjected to occasional sniper fire and "incoming" plus he 
was exposed to the risk of mines in the river.  In September 
1968 he was in a fight with a fellow serviceman.  They had 
both been drinking.  The Veteran's jaw was broken in two 
places.  He was unable to get medical attention due to the 
limited number of sailors to work on his boat.  Three weeks 
after the injury, he was finally treated, with his jaw being 
wired shut in a field hospital.  He was medi-vac'd to Cam 
Ranh Bay where he spent 3 weeks on a liquid diet and the 
jawbone gradually healed but with a severe malocclusion, 
following which he had had dental problems of jaw pain, 
temporomandibular joint (TMJ) symptom, and problems with his 
bite.  Daily shaving reminded him of the inservice incident 
and difficult convalescence.  He had intrusive thought of the 
injury and occasional nightmares of events in Vietnam.  He 
had symptoms of PTSD consisting of being easily startled, 
jumpy, and occasional difficulty sleeping.  He felt guilty 
that other had had more severe injuries.  A few findings of 
some depression and nervousness were noted during the 
interview.  The physician reported that he was not sure that 
the Veteran's PTSD rose to the level of a compensable claim 
but he was convinced that the jaw injury and sequelae of a 
poorly managed broken jaw could be considered "combat-
related" even though the injury had not been incurred in 
combat.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

Here, there is no clinical or even lay evidence that the 
Veteran's inservice episode of a cold resulted in any chronic 
respiratory or other disorder.  The recent upper respiratory 
infection and the recent nasal polyps are not shown in any 
way to be related to any inservice infection.  

Even assuming the Veteran had a flu during active service, 
there is no clinical or even lay evidence that it resulted in 
any chronic respiratory or other disorder.  Indeed, no 
chronic respiratory disorder has ever been diagnosed.  To the 
extent that the Veteran alleges the existence of such, his is 
not competent to render such a diagnosis or medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  That an 
injury or other event, e.g., an acute infection, occurred in 
service alone is not enough to establish service connection, 
there must be current disability as a result thereof.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

In sum, the first element required for granting a claim of 
service connection, i.e., the existence of current 
disability, is not established because there is no evidence, 
medical or lay, that the Veteran now has or has ever had 
chronic disability due to any inservice cold or flu.  This 
being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  


ORDER

Service connection for cold and flu is denied.  


REMAND

The December 2008 Board decision found that the competent 
medical evidence did not show a current diagnosis of 
residuals of mandible fracture, stating that the Veteran had 
not submitted evidence of current disability in the form of 
mandible fracture.  

The Joint Motion for Remand (JMR) stipulated that the 
December 2008 Board decision did not provide an adequate 
statement of reasons and bases for concluding that the duty 
to assist the Veteran had been met and that despite not 
providing the Veteran with a medical examination or obtaining 
a medical opinion.  

The JMR further noted that the Board had discounted the 
Veteran's statements, including to his physician, of current 
symptoms, e.g., his account of chronic pain, jaw 
misalignment, and clicking during chewing, in finding that 
this would not meet the requirement of competent medical 
evidence necessary to establish a diagnosis of residuals of 
mandible fracture.  The JMR concluded that the Board had not 
sufficiently discussed the duty to assist under 38 U.S.C. 
§ 5013(a)(d) and 38 C.F.R. § 3.159(c)(4), and whether the lay 
evidence rose to the "low threshold" which would require a 
VA examination to decide the claim, consistent with the 
holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

From the foregoing, it is clear that the Board must remand 
the claim of service connection for residuals of mandible 
fracture to afforded the Veteran a VA examination and obtain 
a nexus opinion.  Also, a search for any additional STRs of 
treatment of the Veteran in October and November 1068 at Cam 
Ranh Bay should be conducted.  

The JMR did not reference any other potential violation of 
the VCAA or enabling regulations.  

As to the claim for service connection for PTSD, in the 
December 2008 Board remand a VA psychiatric examination to 
determine the nature and etiology of any PTSD or any other 
mental disability, was requested, if needed.  The RO has 
apparently determined that there is no such need, because no 
VA psychiatric examination was conducted, although outpatient 
treatment records from a VA mental health facility have been 
obtained.  

However, since the most recent SSOC in December 2009, a 
January 2010 report of a private psychiatric examination has 
been received (the contents of which have been previously 
described).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

A clear diagnosis of PTSD by a mental-health professional 
will, unless shown by evidence to the contrary, be presumed 
to be proper with respect to the sufficiency of stressor(s) 
and adequacy of symptomatology needed to make the diagnosis.  
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an 
opinion of a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, at 142, 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and 
Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, 
M21-1 provides that "[a] stressor is not to be limited to 
just one single episode.  A group of experiences also may 
affect an individual, leading to a diagnosis of PTSD.  M21-
1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, 
para. 50.45(f)(2) (1989).  Cohen, at 142.  

This case, in part, relates to the sufficiency of the 
evidence with respect to corroborating the occurrence of an 
adequate stressor or stressors during service, to include 
whether the Veteran participated in combat, as opposed to 
merely having been present in a combat theater.  

When PTSD is based on in- service assault, evidence from 
sources other than the service records may corroborate an 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3). 

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id. 

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is a physical assault. See M21-1, Part 
III, Change 49 (February 1996) par. 5.14c; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or that evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that an assault occurred.  
38 C.F.R. § 3.304(f)(3). 

Thus, this case is remanded to the RO to ensure that it has 
strictly complied with the above described notification 
requirements of 38 C.F.R. § 3.304(f)(3).

However, it also appears that there is an allegation of one 
or more combat-related stressors.  

Also, the recently received VA outpatient treatment records 
do not contain any information describing the Veteran's 
inservice stressors nor has his response to the RO request in 
March 2009 been satisfactory.  

Nevertheless, further clarification is in order.  However, 
the Veteran and his representative are notified that full 
cooperation is required in conjunction with the efforts to 
develop the claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not a one-way street, if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).   

The RO should contact the Veteran and request that he clarify 
the dates and places when in Vietnam that he experienced 
sniper fire, "incoming", and saw any mines in a Vietnamese 
river, as well as any circumstances surrounding the death of 
a fellow serviceman who drown on September [redacted], 1968 and how 
this constitute a stressor to the Veteran.  He should also be 
informed of the means of corroborating the alleged personal 
assault that it is contended resulted in a mandibular 
fracture.  

Also, the Board finds that a VA examination in connection 
with the Veteran's PTSD claim is in order.  Such examination 
should specifically identify the stressor(s) supporting a 
diagnosis of PTSD, if any.  

The Veteran should also be afforded a VA psychiatric 
examination to determine whether he now has PTSD and, if so, 
whether it is related to his military service in Vietnam, to 
include putative combat actions or any mandibular injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he clarify the dates and places when in 
Vietnam that he experienced sniper fire, 
"incoming", and saw any mines in a 
Vietnamese river, as well as any 
circumstances surrounding the death of a 
fellow serviceman who drown on September 
[redacted], 1968 and how this constitute a 
stressor to the Veteran.  

2.  Contact the Veteran and provide him 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information pertaining 
to alleged assault in 1968, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment and any other 
identifying detail.  The Veteran must be 
advised that when furnishing details of 
claimed stressful events, he must at a 
minimum specify precise dates or no more 
than a 60-day time period in which the 
alleged stressor occurred.  The Veteran 
should also be advised that he is free to 
identify and/or submit other information 
in support of his claim. 

3.  Take the appropriate steps to contact 
the appropriate authority or source to 
confirm the occurrence of specific 
stressors as to which the Veteran has 
provided sufficient information.  

Also, a search should be conducted for 
records of treatment of the Veteran in 
October and November 1968 at Cam Ranh Bay 
for a mandibular fracture.  

A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake follow-
up through appropriate channels to obtain 
verification of the Veteran's claimed 
combat stressor(s).  

4.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

5.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, arrange 
for the Veteran to be afforded a VA 
psychiatric examination. 

The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  It must be 
specified for the VA examiner the 
stressor(s) that are determined to be 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The examiner should specifically confirm 
or refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  The examiner 
should furnish an opinion as to whether it 
is more likely than not or less likely 
than not that each currently diagnosed 
psychiatric disability, to include PTSD, 
is etiologically related to the Veteran's 
active service.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. 

If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A 
complete rationale for any opinion 
expressed must be provided. 

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

6.  Afford the Veteran a comprehensive 
examination to determine whether he now 
has residuals of a mandible fracture.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has residuals 
of a mandible fracture and, if so, whether 
they are at least as likely as not related 
to the Veteran's period of service, to 
including any inservice trauma.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice trauma to 
the Veteran's mandible, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
disability(ies) of the mandible is/are 
consistent with the Veteran's statements 
regarding inservice mandibular injury, 
particularly in light of the Veteran's 
postservice complaints of (a) pain, (b) jaw 
misalignment, (c) clicking during chewing, 
(d) TMJ symptoms, and (e) facial asymmetry.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. 

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

7.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

8.  After the above development has been 
completed, readjudicate the claims.  If the 
benefits sought remain denied, furnish the 
Veteran, and representative, an SSOC and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


